Citation Nr: 0933721	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  017-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, including as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse




ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard 
from June 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied service connection for right knee and left knee 
disabilities.  During the pendency of the appeal, the Veteran 
relocated and the RO in Seattle, Washington assumed 
jurisdiction over his claims.

In June 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ), commonly 
referred to as a Travel Board hearing.  A transcript of this 
hearing is associated with the claims folder.

Additional evidence was received after the issuance of the 
last supplemental statement of the case.  However, the 
Veteran's representative subsequently submitted a waiver of 
RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.








REMAND

The Veteran is requesting service connection for right knee 
and left knee disabilities.  These claims require further 
development, including the issues of both direct and 
secondary service connection, therefore, these claims must be 
remanded for medical nexus opinions.

The Board notes that the Veteran was scheduled for a VA 
examination in November 2006 but failed to report.  When a 
claimant fails to report to a scheduled VA examination 
without good cause in connection with an original claim, the 
claim shall be decided based on the evidence of record.  
38 C.F.R. § 3.655(a), (b)(2008).  Here, the Veteran contacted 
the RO four days after the scheduled examination and informed 
them that he had moved and that he had received the forwarded 
notice after the scheduled examination date.  The Board finds 
that the Veteran has demonstrated good cause to reschedule 
the examination.

Additionally, the Veteran's service treatment records (STRs) 
include injuries to the right knee and left knee in service.  
The STRs include an abrasion to the right knee in October 
1968 and trauma and strain to the right knee in September 
1969.  The STRs also include a trauma to the left knee in 
June 1971.  However, the Veteran's separation examination in 
May 1972 makes no indication of a knee disability.

The Veteran has testified as to continuity of symptoms.  At 
the June 2009 Travel Board hearing, the Veteran testified 
that both of his knees continued to bother him during and 
after service and that he sought private treatment for his 
knees beginning in 1973.

The Veteran's post-service treatment records include 
diagnoses of current right knee and left knee disabilities.  
The record includes June 2008 X-rays and MRI studies showing 
degenerative joint disease of both knees.  The Veteran 
submitted additional evidence of private treatment records 
starting from 1982 to 2002 relating to treatment of his 
knees.  This evidence has not been considered by the RO.  
Despite the Veteran's waiver of RO consideration, the Board 
finds that this evidence should be reviewed by VA medical 
examiner prior to adjudicating the Veteran's claims.

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  Id., at 81. 
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
So this case must be referred to a VA examiner to have 
him/her review the relevant evidence and determine the 
etiology of the Veteran's right knee and left knee 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a medical 
examination to determine the etiology of 
his right knee and left knee disabilities.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's right knee disability (1) 
initially manifested during his military 
service from June 1968 to June 1972; or 
(2) if arthritis, alternatively manifested 
within the one-year presumptive period 
following service, i.e., prior to June 
1973.  The examiner also should opine 
whether it is at least as likely as not 
the Veteran's left knee disability (1) 
initially manifested during his military 
service from June 1968 to June 1972; (2) 
if arthritis, alternatively manifested 
within the one-year presumptive period 
following service, i.e., prior to June 
1973; or (3) is secondary to his right 
knee disability.  In analyzing secondary 
service connection the examiner should 
determine both whether the left knee 
disability was caused or aggravated by the 
right knee disability.  If aggravated, the 
examiner should attempt to quantify the 
degree of aggravation over and beyond the 
pre-existing level of disability.  

The examiner should specifically state 
whether any currently diagnosed right 
and/or left knee disability is related to 
service, to include to any 
treatment/complaints/diagnoses in service.  
In this regard, the examiner should note 
the treatment and evaluation the Veteran 
received in service concerning his knees.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Advise the Veteran that failure to 
report for his medical examination, 
without good cause, may have adverse 
consequences on his claims.

3.  Then readjudicate the claims for right 
knee and left knee disabilities in light 
of the additional evidence.  This includes 
considering the Veteran's possible 
entitlement to both direct and secondary 
service connection.  If the claims are not 
granted to his satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




